 


114 S745 IS: National Debt and Taxation Transparency Act of 2015
U.S. Senate
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
114th CONGRESS1st Session 
S. 745 
IN THE SENATE OF THE UNITED STATES 
 
March 16, 2015 
Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To provide debt and tax transparency to taxpayers. 
 
 
1.Short title This Act may be cited as the National Debt and Taxation Transparency Act of 2015.  2.Findings and purposes (a)FindingsCongress makes the following findings: 
(1)United States taxpayers work on average almost 3 months of every year to pay for the operations of the Federal Government.  (2)United States taxpayers spent on average 20 percent of their total income on Federal taxes in 2014. 
(3)In 2014, United States taxpayers spent more on taxes than on food, clothing, and housing combined.  (4)The Federal Government spent the equivalent of more than $28,800 per United States household in 2014, adding $4,000 per household to the Federal deficit. 
(5)The national debt as of January 2015 exceeds $145,000 per United States household.  (b)PurposesThe purposes of this Act are— 
(1)to bring more transparency to the tax-and-spend habit of the Federal Government;  (2)to provide for better accountability in the Federal budget and appropriations process; and 
(3)to increase the participation of United States citizens in their government.  3.A taxpayer financial statement to taxpayers (a)Provision of statement upon requestBeginning not later than October 1, 2017, the Secretary of the Treasury (or the Secretary's delegate) shall provide to each eligible individual a taxpayer account statement for such individual. 
(b)Taxpayer account statementThe taxpayer account statement required under subsection (a) shall include— (1)a summary of the most recent Financial Report of the United States Government, including the Statement of Long Term Fiscal Projections; 
(2)a calculation by the Secretary of the Treasury of the eligible individual’s share of the total obligations of the Federal Government, including those incurred in Medicare, Social Security, other civilian and military retirement benefit programs, publicly-held debt, and any other liabilities and expenses, as reported by the most recent Financial Report of the United States Government; and  (3)a 30-year calculation of the proportional increase in the Federal income tax rates, as established under chapter 1 of subtitle A of the Internal Revenue Code of 1986, necessary to entirely finance the current fiscal path of the Federal Government, assuming no changes in current fiscal policy and assuming no budget deficit. 
(c)Additional calculationNot later than 5 years after the date of the enactment of this Act, the Secretary shall also provide an estimate of the marginal tax rate and the income and payroll tax liability of the individual under the assumptions stated under subsection (b)(6).  (d)Eligible individualFor purposes of this section, the term eligible individual means an individual who— 
(1)has a valid social security number issued by the Social Security Administration;  (2)received a Form W–2 in the previous taxable year; and 
(3)has filed a return of tax in any previous taxable year.  (e)NoticeThe Secretary of the Treasury shall, to the maximum extent practicable, take such steps as are necessary to assure that eligible individuals are informed of the availability of the statement required under subsection (a). 
(f)Mandatory provision of initial statementsBy not later than September 30, 2020, the Secretary of the Treasury (or the Secretary's delegate) shall provide a taxpayer account statement containing the information required under subsection (b) to each eligible individual for whom a current mailing address can be determined. The Secretary shall provide with each such statement notice that an updated version of such statement is available annually upon request.   